DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019, 06/19/2020, 09/25/2020 and 02/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because limitations of the claims are drawn to “a computer readable storage medium“ which does not fall within at least one of the four categories of patent eligible subject matter. Computer readable storage medium can encompass transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adjakple et al. (US 2020/0267753, relying on the provisional applications 62/501,397 and 62/410,049).
Regarding Claim 1, Adjakple teaches a method for transmitting data ([0004] the grant of resources stipulates how data from one or more nodes can be sent uplink in the network), comprising:
receiving, by a terminal device ([0207] UE), a plurality of granted uplink resources ([0207] The network may allocate resource grants to UE which are numerology specific (FIG. 42) or non-numerology specific (FIG. 43)), wherein different granted uplink resources correspond to different numerologies ([0207] The network may allocate resource grants to UE which are numerology specific (FIG. 42); [0211] resource grants are numerology specific (i.e. data from different PHY numerologies are allocated 
allocating, by the terminal device, the plurality of granted uplink resources to the plurality of logical channels according to the at least one numerology corresponding to each of the logical channels ([0208] The UE determine through logical channel prioritization procedure, the allocation of the received grants to logical channels for which the resource grants are allocated. The UE may distribute the resource grants to logical channels ... The UE enforces the restrictions of logical channels mapping to numerologies received from the gNB within the logical channel prioritization procedure; [0234] Resource grants are logical channel specific or logical channel group specific. The logical channel group may be … a set of logical channels configured as allowed to use the same numerology or the same TTI value. In an example the UE allocates resources for data of each logical channel from the grant specific to the logical channel).

	Regarding Claim 2, Adjakple teaches wherein the allocating, by the terminal device, the plurality of granted uplink resources to the plurality of logical channels according to the at least one numerology corresponding to each of the logical channels ([0208] The UE determine … the allocation of the received grants to logical channels for which the resource grants are allocated. The UE may distribute the resource grants to logical channels ... The UE enforces the restrictions of logical channels mapping to numerologies received from the gNB within the logical channel prioritization procedure; [0234] Resource grants are logical channel specific or logical channel group specific. … the UE allocates resources for data of each logical channel from the grant specific to the logical channel) comprises:
allocating, by the terminal device, the plurality of granted uplink resources to the plurality of logical channels according to the at least one numerology corresponding to each of the logical channels and priorities of the plurality of logical channels ([0138] the MAC may rely on the priority values of the numerologies, logical channel priorities, and logical channel mapping to numerology configuration to perform logical channel multiplexing and scheduling functions; [0234] The UE allocated resource to each logical channel based in a deceasing order of logical channel priority; [0208] The UE determine through logical channel prioritization procedure, the allocation of the received grants to logical channels for which the resource grants are allocated. The UE may distribute the resource grants to logical channels, where at least two or more of the logical channels belongs to different network slices. The UE enforces the restrictions of logical channel prioritization procedure).

Regarding Claim 3, Adjakple teaches wherein the plurality of logical channels comprise a first logical channel and a second logical channel ([0245] allocate resources for all the data that is available for transmission on the logical channel (i.e., first logical channel) before meeting the PBR of the lower priority logical channel (i.e., second logical channel)), and the allocating, by the terminal device, the plurality of granted uplink resources to the plurality of logical channels according to the at least one numerology corresponding to each of the logical channels ([0208] The UE determine … the allocation of the received grants to logical channels for which the resource grants are allocated. The UE may distribute the resource grants to logical channels … The UE enforces the restrictions of logical channels mapping to numerologies received from the gNB within the logical channel prioritization procedure; [0234] Resource grants are logical channel specific or logical channel group specific. … the UE allocates resources for data of each logical channel from the grant specific to the logical channel) comprises:
allocating a granted uplink resource to the first logical channel preferentially according to a numerology corresponding to the first logical channel if a priority of the first logical channel is higher than a priority of the second logical channel ([0245] If the PBR of a logical channel is set to "infinity", the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s). At 2, the MAC entity shall decrement Bj by the total size 

Regarding Claim 4, Adjakple teaches wherein the first logical channel corresponds to a plurality of numerologies ([0132] the configuration of mapping of logical channel to numerologies and or TTIs may be a one-step (one phase) procedure or two-step (two phases) … the UE is configured first (phase 1) with the potential mappings between the configured logical channel, and the numerologies and/or TTIs through RRC signaling), and the allocating a granted uplink resource to the first logical channel according to a numerology corresponding to the first logical channel ([0245] allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel) comprises:
allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel ([0218] the UE decides how to distribute the received grant across the numerologies. The UE may use strict priority order across PHY numerologies. For e.g. the PHY numerologies be configured with numerology priority order. For e.g. the numerology with the lowest priority value is the highest priority numerology while the numerology with the highest priority value is the lowest priority numerology. The UE may be configured by the NR node with numerology configuration. One numerology configuration parameter may be the numerology priority. ... In this option, numerologies are allocated resources in a 

Regarding Claim 5, Adjakple teaches wherein the plurality of numerologies comprise a first numerology and a second numerology ([0218] the numerology with the lowest priority value is the highest priority numerology (i.e., first numerology) while the numerology with the highest priority value is the lowest priority numerology (i.e., second numerology)), and the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel ([0218] the UE decides how to distribute the received grant across the numerologies. The UE may use strict priority order across PHY numerologies. For e.g. the PHY numerologies be configured with numerology priority order. For e.g. the numerology with the lowest priority value is the highest priority numerology while the numerology with the highest priority value is the lowest priority numerology. The UE may be configured by the NR node with numerology configuration. One numerology configuration parameter may be the numerology priority. ... In this option, numerologies are allocated resources in a decreasing priority order. The numerology of lower priority is allocated resources only if any resource remains after data for higher priority numerologies are assigned resources) comprises:
allocating, by the terminal device, a granted uplink resource corresponding to the first numerology to the first logical channel preferentially from the plurality of granted uplink resources if a priority of the first numerology is higher than a priority of the second 

Regarding Claim 6, Adjakple teaches wherein the allocating the granted uplink resource to the first logical channel according to a priority order of the plurality of numerologies corresponding to the first logical channel ([0218] the UE decides how to distribute the received grant across the numerologies. The UE may use strict priority order across PHY numerologies. For e.g. the PHY numerologies be configured with numerology priority order. For e.g. the numerology with the lowest priority value is the highest priority numerology while the numerology with the highest priority value is the lowest priority numerology. The UE may be configured by the NR node with numerology configuration. One numerology configuration parameter may be the numerology priority. ... In this option, numerologies are allocated resources in a decreasing priority order. The numerology of lower priority is allocated resources only if any resource remains after data for higher priority numerologies are assigned resources) further comprises:


Regarding Claim 7, Adjakple teaches wherein each of the logical channels corresponds to a set of logical channel priority parameters, and the set of logical channel priority parameters comprises: a PBR, a Bucket Size Duration (BSD) and a priority ([0095] for each logical channel, a priority where an increasing priority value indicates a lower priority level, a prioritisedBitRate that sets the Prioritized Bit Rate (PBR), and a bucketSizeDuration that sets the Bucket Size Duration (BSD)).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 15, Adjakple teaches a computer readable storage medium, wherein the computer readable storage medium stores one or more programs, the one or more programs comprises instructions which, when executed by a portable electronic device comprising a plurality of applications ([0159] other configured/installed application information), cause the portable electronic device to perform the method of claim 1 ([0404] any or all of the apparatuses, systems, methods and processes described herein may be embodied in the form of computer executable instructions (e.g., program code) stored on a computer-readable storage medium which instructions, when executed by a processor, such as processors 118 or 91, cause the processor to perform and/or implement the systems, methods and processes described herein. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al. (US 2018/0279358) teaches uplink grants and data multiplexing in a wireless device and wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413